The opinion of the court was delivered, May 20th 1868, by
Read, J.
Lewis Ritter was a man of intemperate habits, but perfectly aware of his tendency to drink to excess, and was fearful he would squander his property. On the 24th June 1861, when he was perfectly sober, and in full possession of all his faculties, and thoroughly understanding the nature and character of the act— he with his wife executed and acknowledged the deed (the subject of the present suit) which was recorded on the 29th of the same month.
The deed was prepared by William McLellan, Esquire, an eminent member of the Franklin county bar, at the request of the plaintiff and of Martin Heintzelman, the trustee, plaintiff stating at the time that he wanted to make the arrangement for the benefit of his family, and feared he would squander his property. The plaintiff executed and delivered the deed after consultation with his counsel, Judge Hill,, and under his advice. There was a deliberate intention on the part of the plaintiff to provide for his family, as “ he expected to leave the country, and as he did not intend to return.”
It is a conveyance to the trustee in fee simple of a tract of land *13containing 107 acres and 54 perches, upon trusts which are thus distinctly but succinctly stated by the court below. “ The trust is (first) to pay debts of which the Burkmayer judgment alone remains; (second) to pay Ritter himself $60 annually; (third) to pay the residue of the proceeds of the farm to Julianna Ritter. The interest of the wife is vested subject to no condition or contingency, by which it can be defeated. The enjoyment is merely postponed for a time, namely, until this debt shall be paid.”
A beneficial interest is vested in the wife, and Frederick’s Appeal, 2 P. F. Smith 338, is not applicable. This deed is neither testamentary nor revocable, and it is clearly the interest of all parties that it should be sustained. It was made by the plaintiff with a full knowledge of his own weakness, and we cannot doubt he was the best judge of himself.
The decree is affirmed, and the appeal dismissed at the costs of the appellant.